DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
This Action is responsive to the Request for Continued Examination filed 01/04/2021.  Claims 1-6 and 8-23 are pending.  Claims 21-23 are new.  Claims 1, 11, and 17 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-16, 22, and 23 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Cullen et al., U.S. Patent Application Publication 20150367931 A1 (hereinafter called Cullen and it is noted that this reference is listed on the IDS filed 07/26/2019).
Regarding claim 1, Cullen teaches a floor (See e.g., FIG. 1 element 10) of an aircraft (See e.g., TITLE; ¶ [0002]. “… aircraft interior flooring systems.”), the floor comprising:
(See e.g., FIG. 1 element 14);
a seat track (See e.g., FIGS. 1 & 11B element 16) having a first edge and a second edge (See e.g., annotated FIG. 11B herein below), a distance between the first edge and the second edge (See e.g., annotated FIG. 11B herein below) corresponding to a width of the seat track (See e.g., annotated FIG. 11B herein below);
a cap (See e.g., FIG. 1; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap, FIG. 11B element 412A) coupled to the seat track, the cap disposed over the seat track and the floor beam (See e.g., FIG. 1, which illustrates, e.g., elements 32, 412A, or 412B, i.e., the cap disposed over elements 16, i.e., the seat track and 14, e.g., the floor beam), the cap (See e.g., FIG. 11B element 412A; ¶ [0064]) including an opening defined in a surface of the cap (See e.g., annotated FIG. 11B herein below), the surface extending over the first edge and the second edge of the seat track (See e.g., annotated FIG. 11B herein below, where the far left surface of cap 412A extends over the 1st and 2nd edges of the seat track 16), the seat track coupled to the cap via a fastener (See e.g., annotated FIG. 11B herein below) extending through the opening and the seat track (See e.g., annotated FIG. 11B herein below); and
a floor panel (See e.g., FIG. 1 element 20) aligned with the cap (See e.g., FIG. 1, which illustrates, e.g., element 20, i.e., a floor panel aligned with element 32, i.e., the cap).
Regarding claim 2, Cullen teaches wherein the cap is perpendicular to the seat track (See e.g., FIG. 1 elements 32, i.e., the cap & 16, i.e., the seat track, as illustrated are perpendicular to one another).

    PNG
    media_image1.png
    881
    1286
    media_image1.png
    Greyscale


Regarding claim 3, Cullen teaches wherein the cap is disposed along a length of the floor beam (See e.g., FIG. 1 elements 32, i.e., the cap & 14, i.e., the floor beam, as illustrated 32 is disposed along a length of 14).
Regarding claim 5, Cullen teaches wherein the cap (See e.g., FIG. 10 element 32) includes a groove (See e.g., FIG. 10, where, in the foreground, the illustrated space/gap/slot formed between the upper and lower surfaces of the wider portion of element 32 teaches a groove) defined in an edge of the cap (See e.g., FIG. 10, wherein the space/gap/slot extends to the edge of 32 at element 16 teaches defined in an edge of the cap), the groove aligned with a portion of seat track (See e.g., FIG 10, where the illustrated connection of the space/gap/slot of 32 and 16, i.e., the seat track teaches the groove aligned with the portion of the seat track)
Regarding claim 8, Cullen teaches wherein the cap (See e.g., FIG. 1 element 40) and the floor panel (See e.g., FIG. 1 element 20) form a first floor level (See e.g., FIG. 1 elements 40 & 20) and the floor beam (See e.g., FIG. 1 element 14) and the seat track (See e.g., FIG. 1 element 16) form a second floor level (See e.g., FIG. 1 elements 14 & 16).
Regarding claim 9, Cullen teaches wherein the cap includes a fitting disposed therein (See e.g., FIGS. 3A-3B &4 element 74; ¶ [0041], “… intercostal may include … an interface fitting 74.”), the fitting to enable a roller tray to be coupled to the floor.
Regarding claim 10, Cullen teaches wherein the seat track is a first seat track (See e.g., FIG. 2 left-most (upper) element 16) and the floor further includes a second seat track (See e.g., FIG. 2 right-most (lower) element 16) and the cap (See e.g., FIG. 2 element 22) includes a flange (See e.g., FIG. 2 element 46), the flange disposed between the first seat track and the second seat track (See e.g., FIG. 2 elements 46 and both 16’s).
Regarding claim 11, Cullen teaches a floor (See e.g., FIG. 1 element 10) comprising:
a floor beam (See e.g., FIG. 1 element 14);
a seat track (See e.g., FIGS. 1 & 11B element 16) coupled to the floor beam (See e.g., FIG. 1 elements 16 & 14 as illustrated in the lower foreground of FIG. 1); and
a cap coupled to at least a portion of the seat track (See e.g., FIG. 1; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap, FIG. 11B element 412A) and at least a portion of the floor beam (See e.g., FIG. 1 elements 16, 14, & 412A), the cap disposed over the floor beam and the seat track (See e.g., FIG. 1 element 412A, 14, & 16), a surface of the cap spanning a width of the seat track (See e.g., annotated FIG. 11B hereinabove), the at least the portion of the seat track (See e.g., annotated FIG. 11B hereinabove) extending through the surface of cap and the at least the portion of the seat track (See e.g., annotated FIG. 11B hereinabove).
Regarding claim 12, Cullen teaches further including a floor panel (See e.g., FIG. 1 element 20), the floor panel and the cap (See e.g., FIG. 1 element 32) to form a surface of the floor (See e.g., FIG. 1 elements 32 & 20, together form the surface of the floor) to receive a load.
Regarding claim 13, Cullen teaches wherein the cap includes a cavity defined therein (See e.g., FIG. 3E element 68; ¶s [0038] & [0039], “… intercostal illustrated in FIGS. 1 through 10 include a pair of L-shaped stiffeners 48, in other embodiments, stiffeners may have different shapes (i.e., I-shaped, hat-shaped, Z-shaped, etc.). … the stiffeners 48 are spaced apart with respect to the vertical axis 64 and are a mirror image of one another with respect to the vertical axis 64 to define a reinforcement member cavity 68.”), the cavity to receive a fitting (See e.g., FIG. 3F elements 68 & 70; ¶s [0038] & [0039], “… the reinforcement member cavity 68 is configured to receive therein a reinforcement member 70. … FIG. 3E partially illustrates a reinforcement member 70 which has a substantially I-shaped cross-section. … a top flange of the reinforcement member 70 is sized and shaped to be received in the reinforcement member cavity 68.”).
Regarding claim 14, Cullen teaches wherein the fitting is removably couplable to the cap (See e.g., FIG. 3F elements 68 & 70; ¶s [0038] & [0039], “… the stiffeners 48 are selectively and optimally spaced apart with respect to the vertical axis 64 to provide structural rigidity and avoid interference, and form the reinforcement member cavity 68 to optionally include additional reinforcement members 70.”).
Regarding claim 15, Cullen teaches wherein the cap and the floor beam extend laterally relative to a fuselage of an aircraft (See e.g., FIGS. 1 & 2; ¶s [0034] & [0035], “The aircraft flooring system 10 includes a plurality of spaced apart floor beams 14 extending laterally with respect to an aircraft ”  And, the intercostals, i.e., caps illustrated in parallel to the floor beams teach that they too extend laterally relative to a fuselage of an aircraft).
Regarding claim 16, Cullen teaches wherein the cap (See e.g., FIGS. 1 & 11B element 412A) is coupled to the floor beam via a coupler (See e.g., FIGS. 1 & 11B element 414 as annotated in annotated FIG. 11B hereinabove), the coupler disposed between the cap and the floor beam (See e.g., annotated FIG. 11B hereinabove, where the portion of the annotated coupler shown located between the cap 412A, and the annotated unlabeled floor beam teach the coupler disposed between the cap and the floor beam).
Regarding claim 22, Cullen teaches wherein the seat track is a first seat track (See e.g., annotated FIG. 1 herein below; FIG. 11B element 16 located on the left hand side) and further including a second seat track spaced apart from the first seat track (See e.g., annotated FIG. 1 herein below; FIG. 11B element 16 located on the right hand side), the surface of the cap spanning a width of the second seat track (See e.g., annotated FIG. 11B hereinabove, where the element 412A, i.e., the cap, spans the width of the second seat track in the same manner as it does the width of the first seat track).
Regarding claim 23, Cullen teaches further including a third seat track spaced from the first seat track (See e.g., annotated FIG. 1 herein below), the first seat track disposed between the second seat track and the third seat track (See e.g., annotated FIG. 1 herein below), the surface of the cap spanning a width of the third seat track (See e.g., annotated FIG. 11B hereinabove; ¶ [0064], where the cap spanning the width of the third seat track is like the cap spanning the width of the second seat track, and paragraph [0064] discloses that FIGS. 11A-11C are enlarged partial views of a portion of the aircraft flooring system 10 in FIG. 1.

    PNG
    media_image2.png
    795
    1266
    media_image2.png
    Greyscale


Claim(s) 17-19 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Grether et al., U.S. Patent Application Publication 20050224648 A1 (hereinafter called Grether and it is noted that this reference is listed on the IDS filed 10/25/2019).
Regarding claim 17, Grether teaches a method comprising:
removing a first floor panel of a floor of an aircraft (See e.g., ¶s [0028] & [0047], “… adaptable payload apparatus and methods in accordance with the present invention may advantageously allow payloads to be positioned and repositioned with greater flexibility, … the payload support, a payload fastening system, and a support fastening system may be part of the adaptable payload assembly and can move with the adaptable payload assembly to a desired new location.”);
(See e.g., FIGS. 8 & 9 element 430) to a portion of a seat track (See e.g., FIGS. 8 & 9 element 410) of the floor via a fastener (See e.g., FIG. 8 element 442) extending through an opening defined in a surface of the cap (See e.g., annotated FIG. 8 herein below, where the hole shown in which element 442 is inserted for fastening teaches an opening defined in a surface of the cap) and an opening in the seat track (See e.g., FIG. 8 element 414), the portion of the seat track defined between a first edge (See e.g., annotated FIGS. 8 & 9 herein below) of the seat track and a second edge (See e.g., annotated FIGS. 8 & 9 herein below) of the seat track, the surface of the cap extending over the first edge of the seat track and the second edgeof the seat track (See e.g., annotated FIG. 9 herein below); and
aligning a second floor panel with the cap (See e.g., FIGS. 3 & 4; ¶s [0029], “… the support structure 100 includes a plurality of floor panels 105, and a plurality of elongated floor supports 102 disposed beneath the floor panels 105 and extending longitudinally along the cabin of the aircraft.”  Where the disclosure of FIG. 3 is used to illustrate that it is inherent that multiple floor panels are used in the assembly of a floor assembly, and that the single representation in FIG. 4 of the multiple parts is included to show detail as is shown in FIGS. 8 & 9, which would follow suit to the teaching of multiple floor panels having like assembly of that shown in FIGS. 8 & 9), the second floor panel to be disposed over the seat track (See e.g., FIGS. 3, 4, 8, & 9 as discussed hereinabove).
Regarding claim 18, Grether teaches further including coupling the cap to a floor beam of the floor (See e.g. FIG. 8 element 432).
Regarding claim 19, Grether teaches further including coupling a cargo fitting to the cap (See e.g. FIG. 8 element 440).

    PNG
    media_image3.png
    686
    754
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 USC § 103 as being unpatentable over Cullen, and further in view of Pompei et al., U.S. Patent 5,083,727 A (hereinafter called Pompei).
Regarding claim 4, Cullen teaches the cap (See e.g., FIG. 1; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap, FIG. 11B element 412A), but Cullen does not teach that the cap is perpendicular to the floor beam.
However, Pompei teaches the cap is perpendicular to the floor beam (See e.g., FIG. 5a element 76-intercostal, where 74 is the floor beam and 76 is perpendicular to 74).
It would have been obvious to one of ordinary skill in the art, having the art of Cullen and Pompei before him, before the effective filing date of the claimed invention, to include in the invention of Cullen the cap is perpendicular to the floor beam, as taught in the prior art of Pompei to achieve the predictable result of making it possible to readily and easily place fittings at various different locations in an aircraft cabin so that different structures can be easily installed in different locations to accommodate the intended usage of the aircraft, such as for passengers or for cargo.
Claims 6 and 21 is/are rejected under 35 USC § 103 as being unpatentable over Cullen, and further in view of Emsters et al., U.S. Patent 6,302,358 B1 (hereinafter called Emsters).
Regarding claim 6, Cullen teaches the surface of the cap is a first surface (See e.g., FIGS. 1 & 11B; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap and the tops (i.e., upper/topside surfaces) of the intercostals teach the surface of the cap is a first surface), the cap having a second surface (See e.g., FIGS. 1 & 11B; ¶ [0035], “… intercostals (e.g., 22, 24, 25, 26, 28, 30, 31, 32, 34, 38, 40, etc.) are coupled to the seat tracks 16 …” Where any of the intercostals teach a cap and the bottoms (i.e., lower/underside surfaces) of the intercostals teach the cap having a second surface), the second surface opposite the first surface (See e.g. the descriptions provided immediately herein before, where the top surfaces are opposite the bottom surfaces) 
But, Cullen does not teach further including a floor beam coupler having a first end and a second end opposite the first end, the first end coupled to the second surface of the cap and the second end coupled to a portion of the floor beam.
However, Emsters, teaches a floor beam coupler (See e.g., FIG. 9 element 24) having a first end (See e.g., FIG. 9 element 24, the top (i.e., upper/topside) surface) and a second end opposite the first end (See e.g., FIG. 9 element 24, the bottom (i.e., lower/underside) surface), the first end coupled to the second surface of the cap (See e.g., FIG. 9 element 24, where the top (i.e., upper/topside) surface coupled to the bottom (i.e., lower/underside) surface of element 8, which is equivalent to the cap recited in the prior art of Cullen, teaches the first end coupled to the second surface of the cap) and the second end coupled to a portion of the floor beam (See e.g., FIG. 9 elements 8-floor beam & 24, where the bottom (i.e., lower/underside) surface of the second end coupled to a portion of the floor beam).
It would have been obvious to one of ordinary skill in the art, having the art of Cullen and Emsters before him, before the effective filing date of the claimed invention, to include in the invention of Cullen a floor beam coupler having a first end and a second end opposite the first end, the first end coupled to the second surface of the cap and the second end coupled to a portion of the floor beam, as taught in the prior art of Emsters to achieve the predictable result of quickly and easily converting an aircraft floor between passenger and cargo floor compartments to readily and easily provide the floorplate combinations with the matching weight advantage required for transport during conversion.
Regarding claim 21, Cullen, as modified by Emsters in the rejection of claim 6 hereinabove, teaches wherein the portion of the floor beam includes a surface of the floor beam facing the second surface of the cap (Emsters See e.g., FIG. 9 elements 8-floor beam & 24, where the top surface (i.e., upper/topside) element 38 is facing the bottom surface (i.e., lower/underside) of element 8 teaches the portion of the floor beam includes a surface of the floor beam facing the second surface of the cap).


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over Grether.
Regarding claim 20, Grether does not teach aligning a groove defined in the cap with the seat track in the embodiment recited to teach the claimed invention of claim 17.
(See e.g., FIG. 13, where the connection of elements 620, i.e., the cap, and 632, i.e., the seat track illustrates a groove).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include aligning a groove defined in the cap with the seat track, as taught in this embodiment of Grether in the recited embodiment to achieve the predictable result of providing adaptable payload assemblies that include a payload fastening system, the payload support, and a support fastening system that move with the payload assembly provide significant advantages in weight, design, manufacture, and installation of, because duplication of the structures is reduced or eliminated when the payload assembly is repositioned on the support structure (See e.g., Grether ¶ [0035]).

Response to Arguments
Applicant’s arguments filed 08/06/2020 have been fully considered but are moot due to new grounds of rejections necessitated by amendment.
Although new grounds of rejections have been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Cullen and Grether, will continue to be used to meet several of the claimed limitations.
On pages 8-12 of the REMARKS, Applicant summarily argues that neither Cullen nor Grether teaches the surface extending over a first edge and a second edge of the seat track nor a surface of the cap spanning a width of the seat track.  Examiner respectfully disagrees.  Upon 
Consequently, claims 1-6 and 8-23 are rejected as set forth hereinabove in the rejections of the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 364412 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644